Citation Nr: 0017013	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant served on active duty from March 1941 to 
October 1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The Board remanded this case in 
April 2000 in response to the appellant's request for a 
Travel Board hearing.  A hearing was not scheduled, however, 
because the appellant withdrew his request for such a 
hearing.  The case was returned to the Board in May 2000.  
The issue of service connection for frozen feet with 
withdrawn at the appellant's August 1999 hearing.

The record reflects that a claim seeking entitlement to a 
total disability rating based on individual unemployability 
was raised by the appellant during the pendency of this 
appeal, and referred by the RO for adjudication in an undated 
deferred rating decision.  As it is not shown that further 
action with taken with regard to this claim, the RO is 
advised to adjudicate this claim upon return of the claims 
file from the Board.


FINDINGS OF FACT

1.  The appellant's bilateral foot disorder (weakness) is 
manifested by complaints of weakness with standing or 
walking; however, recent medical findings do not reflect an 
increased level of impairment resulting from this disability.

2.  The appellant's hypertension is currently manifested by 
diastolic pressure readings of less than 100 and systolic 
pressure readings of less than 200.

3.  The appellant has not required frequent hospitalizations 
for the disabilities at issue on appeal, nor is it shown that 
these disabilities cause marked interference with employment.
CONCLUSIONS OF LAW

1.  The appellant's bilateral weak feet disability is no more 
than 10 percent disabling pursuant to the schedular criteria.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5277 (1999).

2.  The appellant's hypertension is no more than 10 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7101 (1999).

3.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well grounded 
based on his complaints and medical records on file.  
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Bilateral Weak Feet

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence found 
probative to this claim is against entitlement to an 
increased rating for the appellant's bilateral weak feet 
disability.

Diagnostic Code 5277 provides a single 10 percent rating for 
weakness of the foot, bilateral, where clinical findings show 
that the condition is "symptomatic secondary to many 
constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness."  The 
appellant's 10 percent rating for this disability is 
"protected" given that it has been continuously in effect 
since 1946.  See 38 C.F.R. §§ 3.951, 3.952 (1999).

After having reviewed all of the relevant medical evidence, 
the Board concludes that the appellant is entitled to no more 
than the 10 percent evaluation for this disability which has 
been in effect for over fifty years.  His complaints of 
weakness with standing or walking, noted by the record in 
this case, have been considered; however, the Board assigns 
the greater weight of probative value to the objective 
medical evidence, in particular, the recent VA examination 
conducted in October 1998.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (while evaluation of a service-connected 
disability requires review of the veteran's medical history, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  Clinical findings on the 1998 VA examination were 
essentially negative; the appellant complained that his feet 
"get weak and give out," but objectively, there was no 
evidence of any abnormalities of the skin or musculature of 
the feet.  The examiner commented that his muscle strength 
was equal to his advanced age and status as a wheelchair-
bound veteran due to "bad asthma."  The examiner noted that 
he had difficulty getting off the exam chair, but he was able 
to stand along his medial arches which were low/rigid due to 
long-standing pes planus.  Regarding his disability, the 
examiner opined that the appellant's feet did not play a 
major role in any of his current problems and that the 
original diagnosis of weak feet remained unchanged.
The above-cited findings are not unlike those noted on a 
previous VA examination conducted in April 1997; on that 
examination, the examiner noted that the appellant had 
congenital flat feet (pes planus) with secondary bunion and 
hammer toes which were within normal limits for him given the 
otherwise normal structure of his feet.  Other than these two 
recent compensation examinations, there is no evidence of any 
specific in/outpatient treatment for his bilateral weak feet 
disability; he only requires regular visits for toenail 
clipping.  Moreover, the record reflects that the appellant 
denied any associated complaints of pain in his feet at his 
hearing in August 1999.

By reason of the above findings, the Board concludes that the 
disability picture presented does not support a higher rating 
under any of the potentially applicable diagnostic codes for 
the feet.  As he has been service connected only for weakness 
of the feet, a higher rating for his disability would not be 
warranted under the codes for flatfeet (Code 5276), claw foot 
(Code 5278), Morton's disease (Code 5279), hallux valgus 
(Code 5280), hallux rigidus (Code 5281), hammer toe (Code 
5282), or malunion or nonunion of the tarsal or metatarsal 
bones (Code 5283).  Further, consideration under Code 5284 is 
not in order as it is not shown that his disability was 
service connected because of a trauma-type injury to the feet 
sustained in service.  Further, as noted, since there is no 
evidence that the appellant has sought in/outpatient 
treatment for the bilateral weak feet disability in the 
recent or remote past following service, entitlement to an 
increased rating is not otherwise shown pursuant to the 
general rating policy under 38 C.F.R. § 4.10 which 
contemplates that disabilities impair the individual's 
ability to function under the ordinary conditions of life.

With respect to above, the Board notes that the diagnostic 
impressions noted on the 1998 VA examination did not include 
any comments regarding employment difficulties the appellant 
would likely experience due to this disability.  However, the 
Board would like to make clear that the description of his 
disability in these terms is not the only evidence to be 
considered that will determine the outcome of this claim.  
What matters is that the medical findings of record are 
insufficient to warrant greater than a 10 percent evaluation 
under the schedular standards.  Thus, for purposes of 
entitlement to Government benefits, VA recognizes that his 
bilateral weak feet disability does not involve any 
impairment of earning capacity of what he could earn in 
civilian occupations.  38 C.F.R. § 4.1 (1999).  In effect, 
the schedular criteria mandate that his disability must 
produce greater functional impairment than is presently shown 
to be considered as causing earning capacity impairment under 
section 4.1.  In summary, the Board finds that entire record 
on appeal, aside from his contentions, does not reflect 
actual impairment of earning capacity as a result of the 
bilateral weak feet disability.

The appellant's complaints noted in the record do not warrant 
an increased rating under 38 C.F.R. §§ 4.40 and 4.45 as well 
because the medical evidence does not substantiate additional 
functional loss due to pain on use or during flare-ups, or 
due to weakened movement, excess fatigability, or 
incoordination.  Indeed, as noted above, the appellant denied 
any specific pain complaints associated with this disability 
at the time of his hearing in August 1999, and while he has 
reported weakness in his feet, this complaint is the essence 
of his disability as rated presently under Code 5277.  When 
viewed together with the fact that he does not have any 
findings which support a higher evaluation under the 
schedular standards, the Board is of the opinion that he does 
not actually have any "additional" functional impairment.  
Moreover, regarding section 4.45, the Board notes that at the 
time of the 1998 VA examination it was reported that the 
appellant was wheelchair-bound, but due to the fact that he 
had lung disorder..  There is also no evidence of recent 
outpatient care, physical therapy, or current medication use 
for the left hand or left foot.  These findings preponderate 
against a finding that he has any additional functional loss 
due to movement abnormalities, weakened movement, or 
incoordination.  Thus, as the record currently stands, there 
is no objective medical evidence which confirms the presence 
of additional functional loss in the appellant's feet.  There 
is also no evidence of any impairment under 38 C.F.R. § 4.59 
caused specifically to painful motion "with joint or 
periarticular pathology"  In summary, the recent clinical 
findings do not reflect a significant level of impairment 
that would support a higher schedular rating under any 
applicable criteria found in 38 C.F.R. Part 4.

Hypertension

Diagnostic Code 7101, as revised in January 1998, provides a 
60 percent evaluation where the diastolic pressure is 
predominantly 130 or more.  Where the diastolic pressure is 
predominantly 120 or more, a 40 percent evaluation is 
warranted.  Diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, warrants a 20 
percent evaluation.  If diastolic pressure is predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or if the individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control, a 10 percent evaluation is warranted.

After careful consideration of the evidence of record, the 
Board concludes that an increased evaluation above the 
currently assigned 10 percent level for hypertension is not 
warranted.  While the record reflects that the appellant has 
required continuous medication to control his hypertension 
since approximately 1988 (which originally supported the 
grant of a 10 percent rating in March 1993, effect from March 
1988 based outpatient reports which first noted the need for 
such control), review of the entire evidence of record, to 
include the more recent VA and private in/outpatient 
treatment reports dated from 1988 to 1999, fails to support a 
finding that his diastolic blood pressure is predominantly 
110 or more or that his systolic pressure is predominantly 
200 or more.  The aforementioned medical records disclosed 
that his systolic pressure exceeded 160 on a few occasions, 
but was mostly in the 140 range with medication control.  
These records also showed that his diastolic remained below 
100.  Accordingly, with application of the schedular 
criteria, which are specific as to the medical-evidentiary 
requirements needed to support a higher rating, a clear 
preponderance of the relevant evidence is against entitlement 
to an increased disability evaluation for hypertension is not 
warranted.

Other Considerations Applicable to the Increased Rating 
Claims

With respect to the aforementioned disabilities, the Board 
finds that the appellant's contentions and testimony offered 
in conjunction with his claims for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award higher 
ratings.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the 
medical evidence shows that the currently assigned disability 
ratings accurately reflect the level of impairment pursuant 
to the schedular criteria.

It should be emphasized as well that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the disabilities in 
question.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the bilateral weak 
feet and hypertension disabilities, it follows that the 
negative evidence is not in a state of equipoise with the 
positive evidence to provide a basis for an award.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation for the disabilities in question 
but concluded that referral was not necessary.  The Board 
agrees.  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for the 
appellant's bilateral foot and hypertension disabilities are 
not inadequate.  Therefore, it does not appear that he has an 
"exceptional or unusual" disability involving his feet or 
hypertensive disorder to the extent that the schedular 
standards are inadequate to properly rate these disabilities.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required frequent hospitalization for these disabilities.  In 
addition, it is not shown that he has ever required surgery 
or other significant medical interventions.  Hence, it does 
not appear that he has an exceptional disability manifested 
by frequent hospitalizations.  There is also no evidence of 
"marked interference" in employment due specifically to 
these disabilities; he is an elderly man at this point and 
the medical evidence shows that he is now wheelchair-bound 
due primarily to an unrelated disability (chronic obstructive 
pulmonary disease).  He lasted worked full-time 30 years ago, 
and it is not claimed or shown that he has sought further 
employment since.  In the absence of any evidence which 
reflects that one or more of these disabilities is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them currently, an 
extraschedular rating on the basis of employment handicap is 
not in order.


ORDER

An increased evaluation above 10 percent for bilateral weak 
feet is denied.

An increased evaluation above 10 percent for hypertension is 
denied.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

